Exhibit 10.18(H)

FOURTH AMENDMENT

TO SEARCH AND ADVERTISING SERVICES AND SALES AGREEMENT

This Fourth Amendment to Search and Advertising Services and Sales Agreement
(this “Fourth Amendment”) is entered into to be effective as of December 13,
2010 (“Fourth Amendment Effective Date”) by and between Yahoo! Inc., a Delaware
corporation (“Yahoo!”), and Microsoft Corporation, a Washington corporation
(“Microsoft”).

WHEREAS, Yahoo! and Microsoft are parties to that certain Search and Advertising
Services and Sales Agreement, entered into as of December 4, 2009, as amended
(collectively, the “Agreement”); and

WHEREAS, Yahoo! and Microsoft desire to further amend the Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

1. Definitions. Capitalized terms used but not defined herein have the same
meanings given in the Agreement.

2. API Calls. Section 2.4.6 of the Agreement is amended by replacing the words
“calendar quarter prior to the Effective Date” in the fourth and seventh
sentences with the words “the second calendar quarter of 2010.” Yahoo!
represents that the Historical Call Rate during the second calendar quarter of
2010 is consistent with Yahoo!’s past practices (including those of the calendar
quarter prior to the Effective Date) and that Yahoo! did not materially change
the Historical Call Rate after the Effective Date.

3. Revenue from Party’s Own Paid Listings. The third sentence of
Section 2.4.15(e) of the Agreement is deleted and replaced with the following:

“Each party must pay for its own Paid Listings (i.e., neither party will extend
itself any favorable pricing and will be billed for its Paid Listings the same
as any other Customer) and revenues will be allocated between the parties in
accordance with this Agreement as if such revenues were gross revenues earned
from the Services.”

4. Other Costs. The parties agree to waive the $50 million limit during each
Annual Period set forth in Section 8.2.5(y) of the Agreement; provided, however,
that this waiver does not alter or increase the $150 million aggregate total
reimbursable expenses limit set forth in Section 8.2.5.

5. [*]. The first sentence of Section 10.2.4 shall be deleted and replaced with
the following:

“[*].”

6. [*]. The third sentence of Section 10.2.5 of the Agreement is deleted and
replaced with the following:

“[*].”

 

Confidential   -1-  

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

7. [*].

(a) [*]. Section 10.2.6 of the Agreement is amended such that [*], is deleted
and replaced with the following:

“[*].”

(b) [*]. Section 10.2.6 of the Agreement is amended such that [*], is deleted
and replaced with the following:

“[*].”

8. Use of Covered Data. Section 13.2.2 of the Agreement is amended by deleting
the fifth sentence in its entirety and replacing it with the following:

“In addition, and subject to the restrictions of this Section 13 (including,
e.g., the prohibition on Microsoft’s use of Yahoo! Search Data in connection
with display advertising services contained in Section 13.1.1), Microsoft may
use Covered Data in connection with Paid Search Services, Contextual Advertising
Services and Mobile Paid Search Services implemented in (1) the United States
and Canada for the limited purposes stated in Exhibit K (and then only in the
manner described therein) and (2) the United Kingdom, Ireland, France and India
for the limited purposes stated in Exhibit K, Section A (Pooled Use of Covered
Data for [*]) and then only in the manner described in Exhibit K, Section A.”

9. Advertiser Data. The second sentence of Section 3.2.11 of Exhibit I is
deleted and replaced with the following: “Prior to the Migration of such
Customer, Microsoft agrees to use Advertiser Data supplied by Yahoo! for such
Customer for the sole purposes of planning and executing the Migration of such
Customer and the Migration generally in the countries to which such Advertiser
Data applies.”

10. Miscellaneous. This Fourth Amendment will be governed and construed, to the
extent applicable, in accordance with the laws of the State of New York, without
regard to its conflict of law principles. This Fourth Amendment may be executed
in multiple counterparts, each of which shall be deemed an original and all of
which shall constitute one and the same instrument. This Fourth Amendment may be
amended or modified only by a written agreement that (a) refers to this Fourth
Amendment; and (b) is executed by an authorized representative of each party.
This Fourth Amendment shall be binding on the parties hereto and their
respective personal and legal representatives, successors, and permitted
assigns. Except as expressly set forth herein, the Agreement remains in full
force and effect and this Fourth Amendment shall not be construed to alter,
amend or change any of the other terms or conditions set forth in the Agreement.
To the extent of any conflict between this Fourth Amendment and any provisions
of the Agreement, this Fourth Amendment shall control with respect to the
subject matter hereof.

IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Fourth Amendment as of the Fourth Amendment Effective Date.

 

Confidential   -2-  

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

YAHOO! INC.

 

    

MICROSOFT CORPORATION

 

By:   /s/ Mark Morrissey     By:   /s/ Greg Nelson Name:    Mark Morrissey    
Name:    Greg Nelson Title:   SVP     Title:   General Manager, Search Alliance

 

Confidential   -3-  

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.